The conviction is for the unlawful sale of whisky in a dry area; penalty assessed at a fine of $200.00.
Two young men testified for the State to the effect that on the night of February 20, 1937, they purchased from the appellant *Page 457 
at his place of business a half-pint of whisky for which they paid him sixty-four cents; that shortly thereafter while riding in an automobile with some girls they were stopped by two officers. The witnesses were taken to the city hall where the county attorney ascertained from them the name of the person from whom they purchased the whisky, after which they were released. However, the whisky was retained by the officers and introduced in evidence upon the trial.
The appellant did not testify upon the trial and introduced no defensive evidence.
The only bill of exception found in the record is that complaining of the court's charge in failing to define the meaning of the term "sale." However, the court gave a special charge requested by the appellant in which the term "sale" was defined as "the transfer of property from one person to another in exchange for money or some other valuable consideration." Under the circumstances, we think no error is presented by the bill.
Deeming the evidence sufficient to support the conviction, the judgment is affirmed.